Case: 17-40120      Document: 00514070377         Page: 1    Date Filed: 07/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 17-40120                                FILED
                                  Summary Calendar                          July 12, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                Clerk


                                                 Plaintiff-Appellee

v.

MARIO GONZALEZ-ZAVALA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-710-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Mario Gonzalez-Zavala pled guilty to importing into the United States
500 grams or more of methamphetamine and one kilogram or more of heroin,
in violation of 21 U.S.C. §§ 952(a) and 960(a)(1), (b)(1). He was sentenced to
175 months in prison and three years of supervised release. Gonzalez-Zavala
now asserts that the factual basis for his guilty plea was inadequate because
the Government failed to meet its obligation to prove that he had knowledge of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40120    Document: 00514070377    Page: 2   Date Filed: 07/12/2017


                                No. 17-40120

the particular types and quantities of controlled substances involved in his
offense.
      As Gonzalez-Zavala concedes, his argument is foreclosed by United
States v. Betancourt, 586 F.3d 303, 308–09 (5th Cir. 2009), which held that
Flores-Figueroa v. United States, 556 U.S. 646 (2009), did not overturn United
States v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the
Government is not required to prove knowledge of the drug type and quantity
as an element of a 21 U.S.C. § 841 drug trafficking offense.         Likewise,
knowledge of drug type and quantity is not an element that must be proven for
an offense under two related drug importation statutes, §§ 952(a) and 960(a).
United States v. Restrepo-Granda, 575 F.2d 524, 527 (5th Cir. 1978); see United
States v. Valencia-Gonzales, 172 F.3d 344, 345–46 (5th Cir. 1999). Thus, the
Government was not required to prove that Gonzalez-Zavala knew the drug
types and quantities involved in his drug importation offense. See United
States v. Zuniga-Martinez, 512 F. App’x 428, 428–29 (5th Cir. 2013) (rejecting
a similar challenge to a conviction for importing a controlled substance as
foreclosed by Betancourt, Restrepo-Granda, and Valencia-Gonzales).
      Accordingly, Gonzalez-Zavala’s motion for summary disposition is
GRANTED, and the district court’s judgment is AFFIRMED.




                                      2